DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive: Applicant argues that the additional limitations added in the most recent amendment are not taught by he current art. Applicants argument is not persuasive, as they are taught in a lightly different embodiment, as demonstrated in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1, 8, and 15, the term “the virtual machine data” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman (US 2019/0324865 A1), in view of Dow (US 2012/0324073 A1).
For claim 1, 
Weissman teaches a method for generating backups of virtual machines, the method comprising: in response to identifying a backup generation event associated with virtual machines (see paragraph [0025] and other locations: view every hour schedule as said event): obtaining, by a backup agent, virtual machine metadata associated with the virtual machines (see [0020], [0048], [0071], [0036], [0082], and other locations: view each compute node as said agent; view metadata as including change and delta information); wherein the virtual machine metadata comprises virtual machine change information specifying portions of the virtual machine data that has changed since generation of previous backups associated with the virtual machines (see [0048], [0071], [0036], [0082], and other locations: view delta as said changed portions); identifying groups of virtual machines, among the virtual machines, based on the virtual machine metadata (see [0048] and other locations: common metadata); provisioning resources to generate backups of the virtual machines based on the groups of virtual machines [] (see [0002] and other locations: view secondary cluster as said resources provided/provisioned); and generating a backup of the virtual machines based on the groups of virtual machines using the provisioned resources associated with the groups of virtual machines (see locations pointed to above: backup as specified actually occurs)
Weissman does not explicitly teach “wherein provisioning the resources comprises selecting the resources based on virtual machine workload information of the virtual machine metadata that specifies capacities of the resources associated with the groups of virtual machines”.
However, Dow teaches wherein provisioning the resources comprises selecting the resources based on virtual machine workload information of the virtual machine metadata that specifies capacities of the resources associated with the groups of virtual machines (see paragraph [0017] and other locations: load balancing depends on resources available)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weissman to include “wherein provisioning … groups of virtual machines”, as taught by Dow, because each one of Weissman and Dow teach VM backups therefore they are analogous arts and because load balancing ensures acceptable operation and efficient utilization (see paragraph [0017] and other locations).

For claim 2, 
The combination of Weissman and Dow teaches the limitations of claim 1 for the reasons above.
Weissman further teaches generating the backup of the virtual machines based on the groups and the provisioned resources associated with the groups comprises: selecting a first group of virtual machines of the groups of virtual machines; generating a first backup of the first group of virtual machines using first provisioned resources of the provisioned resources associated with the first group of virtual machines; selecting a second group of virtual machines of the groups of virtual machines; and generating a second backup of the second group of virtual machines using second provisioned resources of the provisioned resources associated with the second group of virtual machines (see locations pointed to above with respecting to every hour scheduling, each group has its own schedule).  

For claim 3, 
The combination of Weissman and Dow teaches the limitations of claim 2  for the reasons above.
Weissman further teaches the first backup and the second backup are generated sequentially (every hour is sequentially).  

For claim 4, 
The combination of Weissman and Dow teaches the limitations of claim 2 for the reasons above.
Weissman further teaches the first backup and the second backup are generated in parallel (see [0077] and other locations).  

For claim 5, 
The combination of Weissman and Dow teaches the limitations of claim 1 for the reasons above.
Weissman further teaches the virtual machine metadata comprises at least one of: virtual machine identifiers, virtual machine sizes, virtual machine resources (see [0036] and other locations), and virtual machine workload information.  

For claim 6, 
The combination of Weissman and Dow teaches the limitations of claim 1 for the reasons above.
Weissman further teaches a group of virtual machines of the groups of virtual machines comprises a portion of the virtual machines associated with similar virtual machine metadata (see [0048] and other locations).  

For claim 7, 
The combination of Weissman and Dow teaches the limitations of claim 6 for the reasons above.
Weissman further teaches identifying the group of virtual machines comprises: comparing virtual machine metadata associated with the virtual machines; and identifying the portion of virtual machines based on the comparison (see [0048] and other locations: examining for common means comparing).  

For claims 8-14, 
the claim recites essentially similar limitations as claims 1-7 respectively. Claim 8-14 are a system.

For claims 15-20, 
the claim recites essentially similar limitations as claims 1-6 respectively. Claim 15-20 are a system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “backup” page teaches incremental backup as a standard method for backing up.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114